In an action to recover damages for breach of contract and conspiracy to defraud, the defendants 630 Corporation and Arnold Green-stein appeal from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), entered November 7, 1986, as denied their motion for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the appeal is dismissed as academic, with costs.
In light of our determination in Cole & Co. v 630 Corp. (150 AD2d 328 [decided herewith]), upholding the appellants’ stipulation of settlement with the plaintiff, we find that the issues raised on the appeal have been rendered academic. Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.